Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2001

Checkpoint Sys Inc v. Check Point Software
Precedential or Non-Precedential:

Docket 00-2373




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Checkpoint Sys Inc v. Check Point Software" (2001). 2001 Decisions. Paper 248.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/248


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 26, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-2373

CHECKPOINT SYSTEMS, INC.,
       Appellant

v.

CHECK POINT SOFTWARE TECHNOLOGIES, INC.

On Appeal from the United States District Court
for the District of New Jersey
D.C. Civil Action No. 96-cv-03153
(Honorable Jerome B. Simandle)

Argued April 5, 2001

Before: SCIRICA, AMBRO and GIBSON,*
Circuit Judges



_________________________________________________________________
* The Honorable John R. Gibson, United States Circuit Judge for the
Eighth Judicial Circuit, sitting by designation.
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the slip opinion in the
above case, filed October 19, 2001, be amended as follows:

       Page 48, lines 20-21, the sentence which reads:

       "In its limited discussion of the reverse
       discrimination claim, the court stated,"

       shall read:

       "In its limited discussion of the reverse confusion
       claim, the court stated,"

       BY THE COURT,

       /s/Anthony J. SciricaCircuit Judge

DATED: October 26, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2